Citation Nr: 1143907	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  09-16 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a dental disability for the purpose of outpatient dental treatment by the Department of Veterans Affairs. 


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1977 to February 1983 and from December 1996 to November 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In May 2010, the Board denied service connection for a dental disability for the purpose of VA compensation, and remanded the case to the RO for consideration of whether the Veteran was eligible for VA outpatient dental treatment.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the Board's May 2010 remand, the RO was directed to adjudicate the claim of whether the Veteran was eligible for VA outpatient dental treatment for periodontal disease, after seeking additional service dental records.  

A veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. 






While the RO has attempted to obtain additional service dental records (and notified the Veteran of its efforts), the supplemental statements of the case issued in January 2011 and July 2011 do not show that the RO has considered whether the Veteran meets the criteria for VA outpatient dental treatment.  Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is necessary to ensure compliance with the Board's directive. 

Additionally, the RO should send the Veteran adequate VCAA notice with regard to his claim for service connection for a dental disability for the purpose of VA outpatient treatment.  The VCAA letter in November 2008 did not notify the Veteran of the information and evidence not of record that is necessary to substantiate his claim, particularly the evidence needed to satisfy the criteria for eligibility for VA outpatient dental treatment.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure content-complying VCAA notice with Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice).  To this end, the notice should inform the Veteran of the provisions of 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161, particularly the criteria he must satisfy to be eligible for VA outpatient dental treatment. 






2.  Adjudicate the claim of whether the Veteran is eligible for VA outpatient dental treatment for periodontal disease.  If the benefits sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).


